On Petition for Rehearing.

In support of a petition for rehearing, it is urged that the agent of the defendant who promised to pay for the pumping had authority only with respect to the current affairs of the company, and no authority as to matters which were past. For the past pumping, *520standing alone, this proposition might be correct, but in view of the fact that this agent had authority, generally, to contract for the drainage of the company’s-mine, he would have the right, in the absence of any notice to the plaintiffs to the contrary, to arrange for those matters in the past which were part of the consideration for a continuance of the pumping operations in the future. In this connection it is urged that no facts were established which would estop the mining company from claiming that its agent did not have authority to arrange for the payment of the drainage of its mine. The expression that the company is now estopped from asserting that its agent did not have authority, as stated in the opinion, does not refer to what is ordinarily known as an equitable estoppel. The rule seems to be, generally, that it would not be in accordance with justice or business interests to allow corporations to deny the authority of agents acting within the apparent scope of their authority, or to repudiate contracts made by them, which from their relation to the company they apparently have authority to make. — Crowley v. Genesee M. Co., 55 Calif. 273.
It is again urged that because the plaintiffs enteréd into no arrangement to continue the pumping for a definite length of time in the future, that there was no consideration for the promise to pay for the past drainage. 'In Loomis v. Newhall, 15 Pick. 159, it was held that an entire promise founded partly upon a past and executed consideration, and partly upon an executory consideration, is supported by the latter. Where there is a request to continue services of a character theretofore rendered, the continuance of such services is a sufficient consideration to support a promise to pay for those rendered prior to such request. — 6 Enc. of Law, (2d ed.) 694; Wolford v. Powers, 85 Ind. 294.
*521Counsel for the defendant, in arguing this question, liken the promise upon which plaintiffs rely to support their recovery for the value of past pumping, to promises of forbearance, and contend that in such cases the promise is without consideration, unless a definite period of forbearance is fixed. We do not think the doctrine announced in such cases is altogether applicable, because it refers, generally, to the rights of third parties, who derive no direct benefit from the promise. The authorities, however, on this question, appear to be conflicting, but the later eases would indicate that where no time is mentioned, a reasonable time will be implied, and this is held to be a sufficient consideration. — Anson on Contracts, 2d Am. ed. 98, *75; 1 Parsons on Contracts, 8th ed. 458, *442; 9 Cyc. 344; Calkins v. Chandler, 36 Mich. 320.
Applying this rule, no fact is called to our attention which would justify us in holding that the plaintiffs did not continue their pumping operations for a reasonable length of time after the promise to pay for the past, as well as the future, pumping was made, inasmuch as it appears from the testimony that such pumping operations were continued for at least thirty days after this promise. In fact, we think from a further examination of the record, that the promise was probably made several months prior to the date suit was commenced. Aside from these reasons, it appears to us that there are other grounds sufficient to support the judgment, which, however, have not been discussed by counsel.
Negotiations were opened between the parties shortly after the defendant commenced the operation of its mine, and while no definite promise appears to have been made until some time after, it might well be said that this promise was but a consummation of the arrangement which the parties originally contemplated should be made.
*522On the subject of variance, it is sufficient to say, that the question was not raised below, and for that reason it will not be considered on appeal. — King v. DeCoursey, 8 Colo. 463; Smith v. Roe, 7 Colo. 95; Colo. Mort. Co. v. Rees, 21 Colo. 435.
The petition for rehearing is denied.